764 So.2d 619 (2000)
Jimmy McDOWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 99-0231.
District Court of Appeal of Florida, Fourth District.
January 19, 2000.
Richard L. Jorandby, Public Defender, and Allen J. DeWeese, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sarah B. Mayer, Assistant Attorney General, West Palm Beach, for appellee.
*620 PER CURIAM.
Affirmed. See Rollinson v. State, 743 So.2d 585 (Fla. 4th DCA 1999); Simmons v. State, 755 So.2d 682 (Fla. 4th DCA 1999). We certify the same question certified in Simmons as one of great public importance:
Does the Prison Releasee Reoffender Punishment Act, codified as section 775.082(8), Florida Statutes (1997), violate the separation of powers clause of the Florida Constitution?
STEVENSON, SHAHOOD and GROSS, JJ., concur.